MEMORANDUM **
Virgil Lee Black appeals from the sentence imposed following his guilty-plea conviction for simple assault on a child under sixteen, in violation of 18 U.S.C. *945§§ 113(a)(5) and 1153. Black contends that the district court improperly imposed a condition of probation requiring him to register as a sex offender.
We dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.